
	
		II
		110th CONGRESS
		2d Session
		S. 3524
		IN THE SENATE OF THE UNITED STATES
		
			September 18
			 (legislative day, September 17), 2008
			Mr. Reid (for
			 Mr. Biden) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To improve the Office for State and Local Law
		  Enforcement, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Homeland Security and Law
			 Enforcement Improvements Act of 2008.
		2.DefinitionsIn this Act—
			(1)the term
			 Department means the Department of Homeland Security; and
			(2)the term
			 Secretary means the Secretary of Homeland Security.
			3.Office for State
			 and Local Law EnforcementSection 2006 of the Homeland Security Act of
			 2002 (6 U.S.C. 607) is amended by striking subsection (b) and inserting the
			 following:
			
				(b)Office for
				State and local law enforcement
					(1)EstablishmentThere
				is established in the Office of the Secretary an Office for State and Local Law
				Enforcement, which shall be headed by an Assistant Secretary for State and
				Local Law Enforcement.
					(2)QualificationsThe
				Assistant Secretary for State and Local Law Enforcement shall have an
				appropriate background with experience in law enforcement, intelligence, and
				other antiterrorist functions.
					(3)Assignment of
				personnelThe Secretary may assign to the Office for State and
				Local Law Enforcement permanent staff and other appropriate personnel detailed
				from other components of the Department to carry out the responsibilities under
				this subsection.
					(4)ResponsibilitiesThe
				Assistant Secretary for State and Local Law Enforcement shall—
						(A)lead the
				coordination of Department-wide policies relating to the role of State and
				local law enforcement in preventing, preparing for, protecting against, and
				responding to natural disasters, acts of terrorism, and other man-made
				disasters within the United States;
						(B)serve as a
				liaison between State, local, and tribal law enforcement agencies and the
				Department;
						(C)work with the
				Office of Intelligence and Analysis to ensure the intelligence and information
				sharing requirements of State, local, and tribal law enforcement agencies are
				being addressed;
						(D)work with the
				Administrator to ensure that homeland security grants to State, local, and
				tribal government agencies, including grants under sections 2003 and 2004 and
				subsection (a) of this section, the Commercial Equipment Direct Assistance
				Program, and grants to support fusion centers and other law
				enforcement-oriented programs, are adequately focused on terrorism prevention
				activities;
						(E)coordinate, in
				cooperation with the Federal Emergency Management Agency and the Office of
				Intelligence and Analysis, information sharing and fusion center training,
				technical assistance, and other information sharing activities to ensure needs
				of State, local, and tribal law enforcement agencies and fusion centers are
				being met, including the development of a Law Enforcement Information Sharing
				Resource Center under paragraph (6);
						(F)carry out, in
				coordination with the Administrator, the National Law Enforcement Deployment
				Team Program established under paragraph (5); and
						(G)coordinate with
				the Federal Emergency Management Agency, the Department of Justice, the
				National Institute of Justice, law enforcement organizations, and other
				appropriate entities to support the development, promulgation, and updating, as
				necessary, of national voluntary consensus standards for training and personal
				protective equipment to be used in a tactical environment by law enforcement
				officers.
						(5)National Law
				Enforcement Deployment Team Program
						(A)EstablishmentThe
				Assistant Secretary for State and Local Law Enforcement shall establish a
				National Law Enforcement Deployment Team Program to develop and implement a
				series of Law Enforcement Deployment Teams comprised of State and local law
				enforcement personnel capable of providing immediate support in response to the
				threat or occurrence of a natural or man-made incident.
						(B)ActivitiesIn
				carrying out the National Law Enforcement Deployment Team Program, the
				Assistant Secretary for State and Local Law Enforcement shall—
							(i)consult with
				State and local law enforcement and public safety agencies and other relevant
				stakeholders as to the capabilities required by a Law Enforcement Deployment
				Team;
							(ii)develop and
				implement a model Law Enforcement Deployment Team located in a region of the
				Federal Emergency Management Agency selected by the Assistant Secretary;
							(iii)exercise and
				train the Law Enforcement Deployment Teams;
							(iv)create model
				policies and procedures, templates, and general policies and procedures and
				document best practices that can be applied to the development of Law
				Enforcement Deployment Teams in each region of the Federal Emergency Management
				Agency;
							(v)develop an
				implementation strategy to support the development, overall management,
				equipment, infrastructure, and training needs of a National Law Enforcement
				Deployment Team Program, including the development of a technical assistance
				and training program; and
							(vi)not later than 6
				months after the date of enactment of the Homeland Security and Law Enforcement Improvements Act of
				2008, and before implementation of the National Law Enforcement
				Deployment Team Program in any region of the Federal Emergency Management
				Agency other than the region selected under clause (ii), submit to the
				Committee on Homeland Security and Government Affairs and the Committee on the
				Judiciary of the Senate and the Committee on Homeland Security and the
				Committee on the Judiciary of the House of Representatives a report on the
				National Law Enforcement Deployment Team Program, which shall include the
				implementation strategy described in clause (v).
							(C)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this paragraph—
							(i)$5,000,000 for
				each of fiscal years 2009 and 2010; and
							(ii)such sums as are
				necessary for each of fiscal years 2011 through 2015.
							(6)Law Enforcement
				Information Sharing Resource Center
						(A)EstablishmentThere
				is established within the Office for State and Local Law Enforcement, the Law
				Enforcement Information Sharing Resource Center to provide technical assistance
				relating to information sharing and intelligence with and between State, local,
				and tribal law enforcement agencies and Federal agencies.
						(B)ActivitiesIn
				carrying out the Law Enforcement Information Sharing Resource Center, the
				Assistant Secretary for State and Local Law Enforcement shall—
							(i)develop a single
				repository within the Department to house all relevant guidance, templates,
				examples, best practices, data sets, analysis tools, and other fusion center
				and information sharing related items;
							(ii)consult with
				State and local law enforcement agencies in the development of the Law
				Enforcement Information Sharing Resource Center;
							(iii)consolidate
				access to Department resources within the Law Enforcement Information Sharing
				Resource Center;
							(iv)provide
				technical assistance to law enforcement and public safety agencies; and
							(v)coordinate, in
				coordination with the Federal Emergency Management Agency and the Office of
				Intelligence and Analysis, intelligence, information sharing, and fusion center
				related training, technical assistance, exercise, and other services provided
				to State and local law enforcement and other agencies developing or operating
				fusion centers and intelligence units.
							(C)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this paragraph—
							(i)$3,000,000 for
				fiscal year 2009;
							(ii)$3,500,000 for
				fiscal year 2010; and
							(iii)such sums as
				are necessary for each of fiscal years 2011 through 2015.
							(7)Foreign Liaison
				Officers Against Terrorism Programs
						(A)EstablishmentThere
				is established within the Office of State and Local Law Enforcement, the
				Foreign Liaison Officers Against Terrorism Program.
						(B)DutiesIn
				carrying out the Foreign Liaison Officers Against Terrorism Program the
				Assistant Secretary for State and Local Law Enforcement shall—
							(i)identify foreign
				cities the government of which desires a State, local, or tribal law
				enforcement agency to assign an officer to the foreign city, to share
				information with law enforcement agencies of State, local, and tribal
				governments; and
							(ii)assign each
				foreign city identified under clause (i) to a law enforcement agency
				participating in the Foreign Liaison Officers Against Terrorism Program,
				to—
								(I)obtain
				information relevant to law enforcement agencies of State, local, and tribal
				governments from each such city for information sharing purposes; and
								(II)share
				information obtained under subclause (I) with other law enforcement agencies
				participating in the Foreign Liaison Officers Against Terrorism Program.
								(C)Use of grant
				fundsA grant awarded under section 2003 may be used for the
				costs of participation in the Foreign Liaison Officers Against Terrorism
				Program established under subparagraph
				(A).
						.
		4.Law enforcement
			 terrorism prevention program
			(a)In
			 generalSection 2006(a) of
			 the Homeland Security Act of 2002 (6 U.S.C. 607(a)) is amended—
				(1)by striking paragraph (1) and inserting the
			 following:
					
						(1)In
				general
							(A)GrantsThe
				Assistant Secretary for State and Local Law Enforcement may make grants to
				States and local governments for law enforcement terrorism prevention
				activities.
							(B)ProgramThe Secretary shall maintain the grant
				program under this subsection as a separate program of the
				Department.
							;
				and
				(2)by adding at the
			 end the following:
					
						(4)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection $500,000,000 for each of fiscal years 2009 through 2015, of
				which not less than 10 percent may be used by the Assistant Secretary for
				discretionary grants for national best practices and programs of proven
				effectiveness, including for—
							(A)national,
				regional and multi-jurisdictional projects;
							(B)development of
				model programs for replication;
							(C)guidelines and
				standards for preventing terrorism;
							(D)national
				demonstration projects that employ innovative or promising approaches;
				and
							(E)evaluation of
				programs to ensure the effectiveness of the
				programs.
							.
				(b)ReportingThe Assistant Secretary for State and Local
			 Law Enforcement of the Department shall submit to Congress and make publicly
			 available an annual report detailing the goals and recommendations for the
			 Nation’s terrorism prevention strategy.
			5.Commercial
			 Equipment Direct Assistance Program
			(a)In
			 generalTitle XX of the
			 Homeland Security Act of 2002 (6 U.S.C. 601 et seq.) is amended by adding at
			 the end the following:
				
					COther
				assistance
						2041.Commercial
				Equipment Direct Assistance Program
							(a)EstablishmentThere
				is established within the Office of State and Local Law Enforcement, the
				Commercial Equipment Direct Assistance Program (in this section referred to as
				the program) to make counterterrorism technology, equipment, and
				information available to local law enforcement agencies.
							(b)ActivitiesIn
				carrying out the program, the Assistant Secretary for State and Local Law
				Enforcement shall—
								(1)publish a
				comprehensive list of available technologies, equipment, and information
				available under the program;
								(2)consult with
				local law enforcement agencies and other appropriate individuals and entities,
				as determined by the Assistant Secretary for State and Local Law
				Enforcement;
								(3)accept
				applications from the heads of State and local law enforcement agencies that
				wish to acquire technologies, equipment, or information under the program to
				improve the homeland security capabilities of those agencies; and
								(4)transfer the
				approved technology, equipment, or information and provide the appropriate
				training to the State or local law enforcement agency to implement such
				technology, equipment, or information.
								(c)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section—
								(1)$75,000,000 for
				each of fiscal years 2009 and 2010; and
								(2)such sums as are
				necessary for each of fiscal years 2011 through
				2015.
								.
			
